ACCEPTED
                                                                                        14-15-00581-CR
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   10/9/2015 1:49:55 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK



                     IN THE COURT OF APPEALS
          FOR THE FOURTEENTH SUPREME JUDICIAL DISTRICT
                                                     FILED IN
                        AT HOUSTON, TEXAS      14th COURT OF APPEALS
                                                                HOUSTON, TEXAS
                                                             10/9/2015 1:49:55 PM
LUIS EDUARDO LARA              §                             CHRISTOPHER A. PRINE
                               §                                      Clerk
      Appellant                §
                               §
vs.                            §     CASE NO. 14-15-00581-CR
                               §
                               §     TRIAL COURT NO. 14CR2148
THE STATE OF TEXAS             §
                               §
      Appellee                 §


              APPELLANT’S FIRST MOTION FOR EXTENSION
                 OF TIME TO FILE APPELLANT’S BRIEF


TO THE HONORABLE JUDGES OF THE FOURTEENTH COURT OF
APPEALS:



      COMES NOW LUIS EDUARDO LARA, Appellant in the above-styled and

numbered cause, by his Counsel of Record, Greg Russell, and pursuant to

TEX.R.APP.P. 34.6(d), files this Motion For Extension of Time to File Appellant’s

and in support thereof would show this Honorable Court the following:



                                       I.

      Appellant was found guilty by a jury Sexual Assault of Child, Indecency
with a Child by Contact and Continuos Sexual Abuse Child and punishment was

assessed at 15 years, 8 Years and 28 years, respectively, Texas Department of

Criminal Justice.



                                        II.

      Appellant’s Brief was due on or before October 5, 2015.



                                        III.

      Appellant’s counsel, apparently, incorrectly imputed the due date of

Appellant’s Brief for November 5, 2015, instead of the correct due date of October

5, 2015. This was an oversight/mistake on the part of appellant’s counsel.



                                        IV.

      Additionally, appellant’s counsel has been preparing for a trial that will

begin on October 13, 2015 in Fort Bend County, that involves an automatic life

sentence upon a conviction. The case is styled The State of Texas vs. Jeremy

Lange, 14DCR65359, 14DCR65360, 14DCR65361 and 14DCR66459, in the

400th District Court. Appellant’s counsel has been preparing for this trial for most

of August and September 2015.
                                           V.

      Due to appellant’s counsel being in trial beginning October 13, 2015 in Fort

Bend that will in all liklihood last two weeks, appellant respectfully requests a 45

day extension to file Appellant’s Brief.

      Appellant prays that this extension be granted and that Appellant’s Brief be

ordered due to this Court within 45 days.




                                       Respectfully submitted,


                                           /s/ Greg Russell
                                       Greg Russell
                                       Attorney for Appellant
                                       711 59th Street
                                       Galveston, Texas 77551
                                       (409) 497-4743
                                       (409) 497-4721 Fax
                                       SBN: 174115
                          CERTIFICATE OF SERVICE

      Pursuant to TEX.R.APP.P. 9.5(d), this motion was served on Mr. Jack Roady,

Galveston County District Attorney, 600 59th Street, 1st Floor, Galveston, Texas,

77551, by efile/email service, on October 9, 2015.


                                        /s/ Greg Russell
                                      Greg Russell




                       CERTIFICATE OF COMPLIANCE

      I do hereby that this motion is in compliance with Rule 9.4(i) of the Texas

Rules of Appellate Procedure because it is computer generated and its relevant

portions contain 427 words.



                                        /s/ Greg Russell
                                      Greg Russell